[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2193

                       SHAUN HATHAWAY,

                    Plaintiff, Appellant,

                              v.

                      CITY OF CLAREMONT,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Donald L. Lader, Jr. and Law Offices of Michael C. Shklar on                                                                     
brief for appellant.
Edward B. Mulligan, IV and Gallagher, Callahan & Gartrell, P.A.                                                                           
on brief for appellee.

                                         

                        MARCH 27, 1997
                                         

     Per Curiam.  The  judgment is affirmed substantially for                           

the  reasons enumerated by Chief Judge DiClerico in his order

dated September 16,  1996.  Appellant has  advanced no reason

to   question  the   careful  analysis   of  claim-preclusion

principles  there set  forth.   The contention  that appellee

waived or forfeited such  defense by failing to assert  it in

timely fashion,  see, e.g., Calderon Rosado  v. General Elec.                                                                         

Circuit Breakers, Inc., 805 F.2d  1085, 1087 (1st Cir.  1986)                                  

(citing Restatement  (Second)  of Judgments    26(1)(a)),  is

raised for  the first time  on appeal.   We thus review  that

claim for "plain error" indicative of a "clear miscarriage of

justice."  Playboy Enterprises,  Inc. v. Public Serv. Comm'n,                                                                        

906 F.2d 25, 40 (1st Cir. 1990) (internal quotation omitted).

We see neither plain error nor a miscarriage of justice.

     Affirmed.  See Loc. R. 27.1.                                             

                             -2-